DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The election without traverse of Species A, figures 1-3, which corresponds to claims 1-10 and 18-21, via the response of June 28, 2022 is hereby acknowledged.  

Specification Objections
	The terms “carbonization” and “carbonize” appear to be used incorrectly throughout the title, abstract, and specification.  The definition of the term “carbonize” is “to convert into carbon or carbonic residue.”  In view of the portions of the specification which refer to injecting carbon dioxide into liquid, it appears the application was intended to refer to carbonation, not carbonization.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 and 18-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In all of claims 1-10 and 18-21 the term “flow-type” lends ambiguity to the claim scope, in that the claim language appears to be defining a category of devices but it is unclear what structures are in this category.  See MPEP 2173.05(b)(“The addition of the word "type" to an otherwise definite expression…extends the scope of the expression so as to render it indefinite.”)
In all of claims 1-10 and 18-21, the terms “carbonization device” and “carbonized” are unclear.  The definition of the term “carbonize” is “to convert into carbon or carbonic residue.”  In the context of the present application, this language causes confusion in that it is unclear how the disclosed and depicted device achieves carbonization.  It appears that the claims may be inadvertently using the term “carbonization” to refer to carbonation.  Clarification is necessary.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hage (US 4,392,526)
	Regarding claim 1, Hage discloses (figures 8 and 9) flow-type carbonization device, comprising: 
	a first pipe (2) in which beverage to be carbonized and carbon dioxide flows (see MPEP 2114; capable of use with a beverage); and
	a second pipe (3) in which beverage to not to be carbonized flows, wherein 
	at least one turbulence generation element (6) is arranged in the first pipe (2); and 
	wherein the first and second pipes are in thermal communication such that heat from a fluid flowing in the second pipe heats the first pipe (column 3, lines 1-4).	Regarding claim 2, Hage discloses that the first and second pipes (2, 3) are arranged concentrically (see figures 8 and 9).	Regarding claim 3, Hage discloses the first pipe (2) is arranged around the second pipe (3) (see figures 8 and 9).	Regarding claim 4, Hage discloses the at least one turbulence generation element reduces the cross section of the first pipe (2)(see figure 9).	Regarding claim 5, Hage discloses a plurality of turbulence generation elements that is arranged apart serially in the flow direction of the beverage in the first pipe (figure 8 shows two elements 6 arranged in the first pipe).

	Regarding claim 6, Hage discloses a plurality of turbulence generation openings that is arranged apart radially on the turbulence generation element (openings between radial elements 5).

	Regarding claim 7, Hage discloses a plurality of turbulence generation openings is arranged apart around the circumference of the turbulence generation element (openings between radial elements 5).

	Regarding claim 8, Hage discloses a flow-type carbonization device (figures 1 and 2), comprising: 
	a first pipe (2) in which beverage to be carbonized and carbon dioxide flows; and 
	a second pipe (3) in which beverage to not to be carbonized flows, 
	wherein at least one turbulence generation element (6) is arranged in the first pipe; and wherein the first and second pipes are in thermal communication such that heat from a fluid flowing in the second pipe heats the first pipe (column 2, line 42, device is a heat exchanger).  
	The shape of element 6 shown in figure 2 of Hage corresponds to a generally circular cross section with an opening formed by a recess at the outer perimeter 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hage (US 4,392,526).
	Hage discloses a flow-type carbonization device (figures 1 and 2), comprising: 
	a first pipe (2) in which beverage to be carbonized and carbon dioxide flows; and 
	a second pipe (3) in which beverage to not to be carbonized flows, 
	wherein at least one turbulence generation element (6) is arranged in the first pipe; and wherein the first and second pipes are in thermal communication such that heat from a fluid flowing in the second pipe heats the first pipe (column 2, line 42, device is a heat exchanger).  
	The shape of element 6 shown in figure 2 of Hage corresponds to a generally circular cross section with an opening formed by a recess at the outer perimeter (the shape is circular except for the openings between the radial elements 5), wherein the recess is formed by a first wall orthogonal to the radius of the first pipe and at least one second wall perpendicular to the first wall (the first wall is the vertical surface of the sleeve 6 and the second wall is the edge wall in the thickness direction of the sleeve 6).
	Hage does not specifically state that the recess has a flattened portion.  However, Hage does show generally that the shape of the element 6 can be changed (compare figure 2 and figure 9).
	It would have been obvious to one skilled in the art to modify the device of Hage such that the recess has a flattened portion, i.e. a flat edge, as a routine change in shape without unexpected results, and/or as a routine design choice without unexpected results.  

Allowable Subject Matter
	The prior art of record does not support a rejection of claims 18-21.  All of the issues above must be resolved before a determination of allowability can be made.

Other Prior Art
	The attached PTO-892 form includes references which are not relied on above but are considered relevant to this application.  
	DeMarco (US 3,636,607) teaches a heat exchanger with a first pipe arranged around a second pipe; 
	Joshi (US 5,062,474) teaches a heat exchanger with a first pipe arranged around a second pipe; and 
	McMillin (US 4,304,736) teaches a beverage carbonation system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799